                     Case 20-10247       Doc 684         Filed 02/03/21    Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA
                                  GREENSBORO DIVISION

    In Re:                                           )              CASE NO. 20-10247
                                                     )
    Randolph Hospital, Inc. d/b/a Randolph           )                    CHAPTER 11
    Health,                                          )
                                                     )
                                 Debtors.1           )


 NOTICE OF HEARING ON DEBTORS’ MOTION FOR AN ORDER (I) APPROVING
DISCLOSURE STATEMENT; (II) ESTABLISHING FORMS AND PROCEDURES FOR
  SOLICITATION AND TABULATION OF VOTES TO ACCEPT OR REJECT THE
    PLAN; (III) ESTABLISHING DEADLINE AND PROCEDURES FOR FILING
  OBJECTIONS TO THE CONFIRMATION OF THE PLAN; AND (IV) GRANTING
                            RELATED RELIEF

             PLEASE TAKE NOTICE that a hearing (the “Hearing”) to consider the Debtors’ Motion
for an Order (I) Approving Disclosure Statement; (II) Establishing Forms and Procedures for
Solicitation and Tabulation of Votes to Accept or Reject the Plan; (III) Establishing Deadline and
Procedures for Filing Objections to the Confirmation of the Plan; and (IV) Granting Related Relief
[Dkt. No. 683] (the “Motion”) filed by the above-captioned Debtors (the “Movant”) on the 3rd day
of February, 2021 in the above bankruptcy case of Randolph Hospital, Inc. d/b/a Randolph Health
(the “Debtor”) shall be held electronically before the United States Bankruptcy Court for the
Middle District of North Carolina (the “Bankruptcy Court”) on March 4, 2020 at 9:30 a.m.
(Eastern Time). To participate, please dial (866) 434‐5269 and use access code 2732206.

             PLEASE TAKE FURTHER NOTICE that responses or objections, if any, to the relief
requested in the Motion must be in writing, conform to the Federal Rules of Bankruptcy Procedure,
the Local Rules of the Bankruptcy Court, and the procedures described in the Final Order
Implementing Certain Notice and Case Management Procedures [Dkt. No. 134] (the “Case
Management Order”) entered by the Bankruptcy Court on April 2, 2020. Any responses or



1
 The Debtors are Randolph Hospital, Inc. d/b/a Randolph Health, Case No. 20-10247; MRI of Asheboro, LLC d/b/a
Randolph MRI Center, Case No. 20-10249; and Randolph Specialty Group Practice, Case No. 20-10248.

                                                      1
                 Case 20-10247       Doc 684      Filed 02/03/21     Page 2 of 2




objections shall be served in an accordance with the Case Management Order upon all parties on
the Master Service List (as that term is defined in the Case Management Order) and the Movant.

       Any response must be filed and served so as to be received no later than seven (7) calendar
days before the Hearing Date (the “Objection Deadline”). If you mail your request or response,
you must mail it early enough so the parties will receive it on or before the Objection Deadline. If
you or your attorney do not take these steps, the Court may decide that you do not oppose the relief
sought in the Motion and may enter an order granting that relief.

       Respectfully submitted, this 3rd day of February, 2021.


                                        HENDREN, REDWINE & MALONE, PLLC

                                          s/Rebecca F. Redwine
                                          Jason L. Hendren (NC State Bar 26869)
                                          Rebecca F. Redwine (NC State Bar 37012)
                                          Benjamin E.F.B. Waller (NC State Bar 27680)
                                          4600 Marriott Drive, Suite 150
                                          Raleigh, NC 27612
                                          Telephone: (919) 420-7867
                                          Facsimile: (919) 420-0475
                                          Email: jhendren@hendrenmalone.com
                                          rredwine@hendrenmalone.com
                                          bwaller@hendrenmalone.com

                                        NELSON MULLINS RILEY & SCARBOROUGH
                                        LLP

                                          Jody A. Bedenbaugh D.S.C. ID No. 9210
                                          Graham S. Mitchell D.S.C. ID No. 11763
                                          1320 Main Street / 17th Floor
                                          Post Office Box 11070 (29211)
                                          Columbia, SC 29201
                                          Telephone: (803) 799-2000
                                          Facsimile: (803) 256-7500
                                          Jody.Bedenbaugh@nelsonmullins.com
                                          graham.mitchell@nelsonmullins.com

                                          CO-COUNSEL FOR THE DEBTORS-IN-
                                          POSSESSION




                                                 2
